Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 5 January 1795
From: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas
To: Hamilton, Alexander


Triplicate
Sir!
Amsterdam 5 January 1795
Referring to our last Respects of 6 Ultimo We have to acknowledge the Receipt of your esteemed favors of 27 September and 27 October, the latter signed by Oliver Wolcott Esqr.
We have written to Mr. de Wolf at Antwerp, that We have your orders to supply him the Monies, to discharge the Interest due last Month, on the Loan Negotiated by Him for the United States, and that We should immediately fulfill them, but for the Laws of this Country forbidding our making any Remittances or Payments to Persons residing in Countries occupied by the Arms of France. We assured him, that so soon as this obstacle should be removed, He might depend upon receiving the necessary Funds; which we requested him to advertise or make known to the Holders of American Bonds at Antwerp, to tranquilize them, and evince that the United States had been attentive to provide means for the regular and punctual discharge of their Engagements. A precaution which can not fail to preserve the Credit and honor, of your Country from all Blemish.
We have desired Mr. De Wolf, to transmit us an Account of the Produce of the Bills, He drew upon us to discharge the Interest of December 1793. and immediately on its reaching us, we will forward same to you.
We have taken due Note, of your order to the Treasurer of the United States, to draw upon us Three Hundred Thousand Current Florins, to honor same as usual on presentation: But We flatter ourselves that on receiving our Letter of 23 September, you will have cancelled such an Amount of those Bills then unnegotiated as shall leave us Cash in hand to discharge the Interest due the 1st. March next, and will have adopted means, to insure the timely arrival to us, of Remittances to Pay regularly the f 127 000.– Interests and Reimbursement due the 1st. of June next, especially do we rely upon this, because we were so early in forewarning you against what is still the case, and unfortunately likely to remain so, the total impossibility to provide for the discharge of these Engagements by the raising of a new Loan, or by the prolongation of the Instalment due the first of Juny 1795.
We are most fully persuaded that you will have been deeply impressed with the importance of the subject, and therefore have resorted, to speedy, suitable, and adequate means to make us the necessary remittances, and if you found difficulty in procuring a sufficient Amount of good Bills, We hope you will have resolved to make us Shipments of Dollars, that being the most sure, as well as beneficial Mode of making over Funds to Holland in the present critical juncture. We presuming the Navigation of the United States to be entitled to sufficient respect, to induce any and every one of the Belligerant Powers, to let pass unmolested the Remittances your Government might make for its own Account: or should they be interrupted, we cannot suppose any Power would refuse their immediate restoration, on being claimed by your Minister as the property of the United States, and destined to fulfill their Engagements in Europe.
To the immense Loss, our Money Lenders have sustained, by the suspension of the Payments of Interests and Reimbursements on their French Stocks, and upon the public and private Polish Loan, negotiated here, are now to be added the suspension of the Payment of Interests, and Reimbursments by our East India Company, and by the Emperor; both of which are objects of a very considerable magnitude, and likewise upon a Loan of one Million Florins, Negotiated here for Account of the Caraccas Company.
Such Events, at same time they demonstrate most forcibly, the preference we have invariably contended that the united States deserved in point of Credit over the European Powers, tends to discourage our Money Lenders from investing their Monies in all Loans whatever: Their reluctance however, will probably be but momentary; after its evaporation, We trust We may again succeed to obtain Loans for the United States, if peace should take place: but without peace, We have not the least Idea, of being able to borrow more Monies in this Country, and how far or when such a desireable work, will be accomplished, is we confess not only out of our knowledge, but even far beyond the calculation of our judgments.
It is truly flattering to us that our Zeal and unwearied exertions to promote and extend the Credit of the united States all in our Power, should be duly appreciated and esteemed by you: A commendation of this Sort can but operate as a powerful stimulus to us to persevere more and more in the same Line, so as to acquire new Titles to your approbation.
The Nature of the Insurrection in the Western Parts of Pennsylvania, has been well known here; The manner of extinguishing it, must inspire new Confidence in your Constitution for the Power it confers on its Government, and Credit in the Government for its firm wise and moderate exercise of that Power, to support the tranquility, Credit and honor of the united States.
Herewith You have the Account Current of the United States with us, up to the 1st Inst. The Balance whereon Hd. Cy. f 665555. 3. 8 due by us We transfer to their Credit in a new Account. Please cause same to be examined, and finding all right, pay it in Conformity.
We are respectfully   Sir!   Your mo: ob: hb: Servt

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard
Alex: Hamilton Esqr. Secretary of the Treasury.

